Citation Nr: 0629035	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic myeloid 
leukemia (claimed as chronic lymphocytic leukemia).

2.  Entitlement to service connection for residuals of a left 
shoulder rotator cuff injury, including as secondary to 
service-connected reflex dystrophy, left hand, with 
laceration, left fifth finger.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to an evaluation in excess of 20 percent for 
reflex dystrophy, left hand, with laceration, left fifth 
finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1968, and on active duty for training (ACDUTRA) from 
February 1977 to June 1977.  While serving on ACDUTRA, he 
sustained an injury, the residuals of which are now service 
connected.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 2001, May 2002, and July 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The Board REMANDS the claim of entitlement to an evaluation 
in excess of 20 percent for reflex dystrophy, left hand, with 
laceration, left fifth finger, to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Chronic myeloid leukemia is not related to the veteran's 
active service and did not manifest to a compensable degree 
within a year of the veteran's discharge from service.

3.  Residuals of a left shoulder rotator cuff injury are not 
related to the veteran's active service or his service-
connected left hand/left fifth finger disability.

4.  The veteran does not currently have a left knee disorder.
5.  Osteoarthritis of the right knee is not related to the 
veteran's active service and did not manifest to a 
compensable degree within a year of his discharge from 
service.


CONCLUSIONS OF LAW

1.  Chronic myeloid leukemia (claimed as chronic lymphocytic 
leukemia) was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).  

2.  Residuals of a left shoulder rotator cuff injury were not 
incurred in or aggravated by service and are not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  

3.  A bilateral knee disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claims for service connection by letters dated June 2001, 
January 2003 and May 2003, before initially deciding those 
claims in rating decisions dated July 2001 and July 2003.  
The timing of such notice letters thus reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  The content of these notice letters also 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.   

In the VCAA notice letters, the RO acknowledged the veteran's 
claims for service connection, notified him of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of the VCAA and 
VA's duties to notify and assist and indicated that it was 
developing his claims pursuant to those duties.  As well, the 
RO identified the evidence it had received in support of the 
veteran's claims and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all pertinent evidence.  The RO 
advised the veteran to sign the enclosed forms authorizing 
the release of his treatment records if he wished VA to 
obtain such records on his behalf.  The RO also advised the 
veteran to identify or send directly to VA all requested 
evidence to support his claims.  

The content of these notice letters does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the RO did not provide 
the veteran information on disability ratings or effective 
dates.  However, the veteran has not been prejudiced as a 
result thereof.  Bernard, 4 Vet. App. at 394.  As noted 
below, the disposition with regard to the veteran's claims 
for service connection is unfavorable.  Therefore, any 
question relating to the appropriate disability rating or 
effective date to be assigned a grant of service connection 
is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's service connection 
claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to his claims, including service medical records and post-
service VA and private treatment records.  Since then, the 
veteran has indicated that there is no other evidence to add 
to the claims file.  

The RO also conducted medical inquiry in an effort to 
substantiate the claim for service connection for a left 
shoulder disorder by affording the veteran a VA examination, 
during which an examiner addressed the nature and etiology of 
the claimed condition.  Since then, the veteran has not 
asserted that this examination was inadequate.  With regard 
to the other two claims being decided, such medical inquiry 
was not mandated under 38 C.F.R. § 3.159(c)(4). 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks service connection for leukemia, a left 
shoulder disorder and a bilateral knee disorder.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §  1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).

Service connection may be presumed for arthritis and leukemia 
if it is shown that the veteran served continuously for 90 
days or more during a period of war or during peacetime after 
December 31, 1946, and manifested either disease to a degree 
of 10 percent within one year from the date of discharge and 
there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2005).  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2005).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(a)(3).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic  
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005); see also 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 C.F.R. § 
3.303(d).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Leukemia

According to the veteran's written statements, the veteran is 
entitled to service connection for leukemia because such 
disease developed as a result of his exposure to chemicals 
while participating in basic and advanced infantry training.  
He contends that, during training, he was sprayed with such 
chemicals.  

Post-service VA treatment records confirm that the veteran 
currently has chronic myelogenous leukemia.  The question 
thus becomes whether this disease is related to the veteran's 
active service.  

The veteran's service medical records show that, during 
active service, no medical professional diagnosed the veteran 
with leukemia.  They also show that, during active service, 
the veteran did not report being sprayed by chemicals and did 
not serve in Vietnam, where he might have been exposed to 
chemicals.  

A physician first diagnosed this disease in 2001, after a 
routine blood test revealed certain abnormalities.  Since 
then, the veteran has continued to receive treatment for 
chronic myelogenous leukemia and no medical professional has 
linked it to the veteran's active service.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record relating his leukemia to his active service.  Such 
assertions are insufficient to establish the necessary nexus 
in this case as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

Inasmuch as the veteran's chronic myelogenous is not related 
to his active service and did not manifest to a compensable 
degree within a year of his discharge from active service, 
the Board concludes that such disease was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as a 
preponderance of the evidence is against the claim, such 
claim must be denied.

B.  Left Shoulder Disorder

The veteran asserts that he is entitled to service connection 
for a left shoulder disorder because it developed secondary 
to his service-connected left hand/left fifth finger 
disability.  

Post-service VA treatment records and reports of VA 
examinations confirm that the veteran currently has residuals 
of a left rotator cuff repair.  However, there are no records 
in the claims file relating these residuals to the veteran's 
active service.  

The veteran's service medical records show that, during 
active service, the veteran did not complain of or receive 
treatment for left shoulder problems.  He did, however, 
injure his left fifth finger.  

Following discharge, the RO granted the veteran service 
connection for a left hand/left fifth finger disability.  
Thereafter, in 1990, the veteran began to complain of pain in 
his left arm and left shoulder.  He reported that he had 
injured his left shoulder in an automobile accident in 1989 
and subsequently underwent a rotator cuff repair.  Since 
then, he has received treatment for and undergone VA 
examinations of left shoulder complaints.  During VA 
examinations conducted in April 1990, December 1994 and May 
2003, examiners ruled out a relationship between the 
veteran's left arm and left shoulder problems and his 
service-connected left hand/left fifth finger disability.

The veteran has submitted no medical opinion refuting those 
of the VA examiners.  He simply asserts that such a 
relationship exists.  Again, given that the veteran is a 
layperson, his assertions in this regard may not be 
considered competent evidence of a nexus.  

Inasmuch as residuals of a left shoulder rotator cuff injury 
are not related to the veteran's active service or his 
service-connected left hand/left fifth finger disability, the 
Board concludes that such residuals were not incurred in or 
aggravated by service and are not proximately due to or the 
result of a service-connected disability.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
the claim, such claim must be denied.

C.  Bilateral Knee Disorder

The veteran asserts that he is entitled to service connection 
for a bilateral knee disorder because he incurred this 
disorder during active service.  The record does not support 
his assertion.  

Post-service medical records show that the veteran currently 
has a right knee disorder, but not a left knee disorder.  
According to VA treatment records, physicians have most 
recently characterized the right knee disorder as 
osteoarthritis.  

The veteran's service medical records show that, during 
active service, the veteran did not complain of or receive 
treatment for knee problems.  In fact, he first reported such 
problems in 1995, during a VA outpatient treatment visit.  
Since then, he has received treatment for right knee 
complaints, but has not submitted a medical opinion to 
support his assertion that such complaints are related to 
service.  

Inasmuch as the veteran does not currently have a left knee 
disorder and his right knee osteoarthritis is not related to 
service and did not manifest to a compensable degree within a 
year of his discharge from service, the Board concludes that 
a bilateral knee disorder was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as a preponderance of the 
evidence is against the claim, such claim must be denied.


ORDER

Service connection for chronic myeloid leukemia (claimed as 
chronic lymphocytic leukemia) is denied.

Service connection for residuals of a left shoulder rotator 
cuff injury, including as secondary to service-connected 
reflex dystrophy, left hand, with laceration, left fifth 
finger, is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The veteran also claims entitlement to an evaluation in 
excess of 20 percent for reflex dystrophy, left hand, with 
laceration, left fifth finger.  Additional action is 
necessary before the Board decides this claim.

In July 2005, VA arranged for the veteran to undergo VA 
examinations in support of this claim, but before the 
scheduled date of such examinations, the veteran contacted VA 
and indicated that he could not attend.  He further indicated 
that he would be out of town until mid-September and would 
contact VA once he returned.  Instead, VA rescheduled the 
veteran for such examinations in September.  VA notified the 
veteran of this fact during the first week of the month, 
before the veteran was to return home.  On the date of the 
scheduled examinations, the veteran failed to attend.  Given 
that the veteran might not have been home to do so (he had 
not yet contacted VA as promised), the Board believes that VA 
should make another effort to afford the veteran a VA 
examination.  Such an examination is necessary to determine 
whether, as alleged, the veteran's service-connected left 
hand/left fifth finger disability has worsened to the extent 
of warranting a disability evaluation in excess of 20 
percent.  

Based on the foregoing, the Board remands this case for the 
following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for an evaluation in excess of 20 percent 
for reflex dystrophy, left hand, with 
laceration, left fifth finger.  Inform 
the veteran that any failure to attend 
the scheduled examination might have an 
adverse effect on his claim.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
him to confirm in his written report that 
he conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all clinical manifestations 
of the veteran's left hand/left 
fifth finger disability; 

b) identify all nerves, muscles 
and/or joints affected by the 
disability; 

c) opine whether the disability 
causes mild, moderate or severe 
incomplete paralysis, or complete 
paralysis of the affected nerve(s); 
and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

2.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


